UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53


           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                  August 23, 2006

                                      Before

                          Hon. JOEL M. FLAUM, Chief Judge

                          Hon. RICHARD A. POSNER, Circuit Judge

                          Hon. TERENCE T. EVANS, Circuit Judge

No. 04-1124

UNITED STATES OF AMERICA,                      Appeal from the United States
              Plaintiff-Appellee,              District Court for the
                                               Northern District of Illinois,
      v.                                       Eastern Division

DARRYL D. STEELE,                              No. 01 CR 1038
            Defendant-Appellant.
                                               Amy J. St. Eve, Judge.

                                    ORDER

       Darryl Steele was sentenced to 96 months imprisonment following his
conviction on one count of conspiracy to commit extortion and one count of attempt
to commit extortion in violation of 18 U.S.C. § 1951. He was sentenced before
United States v. Booker, 543 U.S. 220 (2005), and our decision on its
implementation in United States v. Paladino, 401 F.3d 471 (7th Cir. 2005). As a
result of those cases, Steele’s case was remanded to the district judge so that
she could “tell us if her sentence would have been different had the guidelines not
been viewed as mandatory.”

       The district judge has now issued her statement informing us that the
sentence would remain the same. She arrived at her decision after reviewing
submissions of the parties, the presentence report, and portions of the sentencing
hearing transcript. She informs us that she also considered the nature of the
offense, the purpose of the sentence, and the advisory sentencing guideline range of
No. 04-1124                                                                                      2



92 to 115 months. She also refers to her statement at the original sentencing
hearing that the seriousness of the offense was reflected in the guidelines offense
and criminal history levels and that what concerned her was “that you are refusing
to accept responsibility for what you have done, or to show any type of remorse for
what you have done . . . .”

      The judge then moved on to consider the relevant factors under 18 U.S.C. §
3553(a), noting that the sentence reflects the considerations in the statute. She
concluded that Steele failed to establish that the sentence was unreasonable in any
way.

       On appeal, Steele’s attorney filed a brief statement stating that a guideline
sentence is presumptively reasonable and that the record in this case affords no
basis for counsel to argue that the district court’s conclusions are an abuse of
discretion.

       Although that would seem to end the matter, we will briefly mention that we
have, nevertheless, reviewed the sentence. It is a sentence within the guidelines
range and is therefore, in this circuit, presumptively reasonable.1 United States v.
Mykytiuk, 415 F.3d 606 (7th Cir. 2005). There is no challenge to the guidelines
calculation; therefore, Steele must rebut the presumption of reasonableness, which
he has made no attempt to do. The district court said little about the § 3553(a)
factors, but then neither did Steele. This is not a case like United States v.
Cunningham, 429 F.3d 673(7th Cir. 2005), in which a § 3553(a) factor is obviously
important but not sufficiently discussed. As we recently said in United States v.
Spano, ___ F.3d ___ 2006 WL 1230331 (7th Cir. May 9, 2006), “When the judge is
not presented with much, he need not explain much.”

       The judgment of the district court as to the sentence imposed on defendant
Steele is AFFIRMED.




       1
          That is not universally true, however. See United States v. Fernandez, 443 F.3d 19, 27-28
( 2006), and cases collected therein.